DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

RESPONSE TO ARGUMENTS
Applicant's arguments filed 11/01/2021 have been fully considered but they are not persuasive.

In response to applicant’s arguments with regard to the independent claim 1 rejected under 35 U.S.C. 103(a) that the combination of the references does not teach/suggest the claimed feature “… a parallel processing unit (PPU) comprises a PPU MMU, a first streaming multiprocessor, and a second streaming multiprocessor, where the fault buffer stored in the system memory stores fault buffer entries that are received from only the PPU and are associated with page faults generated by the PPU … the fault buffer includes both the first fault buffer entry and a second fault buffer entry at a first point in time, the first fault buffer entry includes an indication that the first streaming multiprocessor caused a corresponding page fault, and the second fault buffer entry includes an indication that the second streaming multiprocessor caused a corresponding page fault …” because Deming does not disclose that a fault buffer included in the system memory includes different fault buffer entries, where each entry indicates which streaming multiprocessor included within the PPU caused the page fault corresponding to the fault buffer entry;  applicant's arguments have fully been considered, but are not found to be persuasive.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Wherein the examiner relied on the combination of Danilak, Deming and Hartog, not on Deming along, for the teaching/suggesting of the above claimed features.
As applicant appears to be applying the above arguments for independent claim 1 towards independent claims 10 and 17, the examiner will also apply the above response for independent claim 1 towards independent claims 10 and 17.

In response to applicant’s arguments with regard to the dependent claim 22 rejected under 35 U.S.C. 103(a) that the combination of the references does not teach/suggest the claimed feature “… a fault handler executed by the CPU resolves page faults associated with one or more fault buffer entries stored in the fault buffer by issuing and transmitting commands to the PPU that cause the PPU to execute a copy engine that resolves the page faults …” because Danilak’s page fault is not resolved by transmitting commands to the GPU that are then executed by the GPU to resolve the page fault as Danilak’s CPU resolves the page fault via the CPU-based GPU page fault manager (Danilak, col. 2, lines 56-59; col. 4, lines 12-20, 49-60; col. 5, lines 14-52); applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees, and to further clarify, by combining Hartog’s APD/GPU executing base on command/instruction from CPU ([0032]), wherein the APD/GPU interrupts the OS with regard to a page fault encounter by APD/GPU ([0051]; Danilak’s GPU page fault manager (134) or CPU-based GPU page fault manager (124) resolving page fault encountered by the GPU (col. 4, ll. 34-54 and col. 5, ll. 14-41) (Fig, 1; and col. 2, l. 56 to col. 6, l. 7), the resulting combination of the references would further teaches/suggests the above claimed features of APD/GPU interrupting the OS with regard to the page fault encounter by the APD/GPU to have the OS invoking interrupt handler to initiate loading/copying of the relevant page for resolving the page fault as command/instruction is forwarded to the GPU to have the GPU page fault manager or CPU-based GPU page fault manager resolve page fault by initiating loading/copying of the relevant page.

I. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3, 6-9, 10, 12, and 15-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Danilak (US Patent 7,623,134) in view of Deming et al. (US Pub.: 2011/0072235) and Hartog et al. (US Pub.: 2012/0194524).

Danilak teaches/suggests a system comprising: a central processing unit (CPU) (Fig. 1, ref. 110) comprising a CPU memory management unit (MMU) (Fig. 1, ref. 111); a system memory (Fig. 1, ref. 120) that is coupled to the CPU (Fig. 1, ref. 110) and stores a CPU page table (Fig. 1, ref. 123); a parallel processing unit (PPU) (Fig. 1, ref. 130) comprising a PPU MMU (Fig. 1, ref. 131), wherein the CPU (Fig. 1, ref. 110) and the PPU (Fig. 1, ref. 130) are separate processing entities; a PPU memory (Fig. 1, ref. 140) that is coupled to the PPU (Fig. 1, ref. 130) and stores a PPU page table (Fig. 1, ref. 142, 148), wherein the PPU: executes a first instruction that is associated with a first virtual memory address (e.g. equate to GPU 130 processing memory request(s) with associated virtual memory address(es)), determines that the PPU page table stored in the PPU memory does not include a first mapping associated with the first virtual memory address (e.g. associated with determining a lack of virtual-to-physical address translation via the GPU 130: col. 2, ll. 56-59; col. col. 4, ll. 12-20; col. 4, ll. 49-60; and col. 5, ll. 14-41), and transmits a first fault to the system memory in response to determining that the PPU page table stored in the PPU memory does not include the first mapping (e.g. associated with GPU 130 reporting the page fault to the system memory 120 in response to determining the lack of virtual-to-physical address translation via the GPU 130: col. 2, ll. 56-59; col. col. 4, ll. 12-20; col. 4, ll. 49-60; and col. 5, ll. 14-41), wherein the system memory have entries that are received from only the PPU and are associated with page faults generated by the PPU (e.g. as a particular GPU reports page faults to the system memory 120, the system memory’s entries that receive the reported page faults are only directed to receive from the particular GPU to have proper correlation between the GPU having the page fault(s) and the system 
Danilak does not teach the system for tracking page faults, the system comprising:
having a first streaming multiprocessor, and a second streaming multiprocessor;
transmits fault buffer entry to a fault buffer stored in corresponding memory;
wherein the fault buffer stored in the corresponding memory stores fault buffer entries, the fault buffer including both the first fault buffer entry and a second fault buffer entry at a first point in time, the first fault buffer entry including an indication that the first streaming multiprocessor operating accordingly, and the second fault buffer entry including an indication that the second streaming multiprocessor operating accordingly.
Deming teaches/suggests a system comprising: having a first streaming multiprocessor (e.g. first one of the SPM 310 of Fig. 3A), and a second streaming multiprocessor (e.g. second one of the SPM 310 of Fig. 3A); and operating in a state that the first streaming multiprocessor is operating accordingly, and operating in a state that the second streaming multiprocessor is operating accordingly (Fig. 1-3A; and [0022]-[0050]).
Hartog teaches/suggests a system for tracking page faults, the system comprising: transmits fault buffer entry to a fault buffer stored in corresponding memory (e.g. associated with entries in page event queue 156 for enquiring page fault events); and wherein the fault buffer stored in the corresponding memory stores fault buffer entries, the fault buffer including both the first fault buffer entry and a second fault buffer entry at a first point in time, the first fault buffer entry including an indication, and the second fault buffer entry including an indication (e.g. by combining the page event queue 156 enquiring page fault events with Danilak and Deming’s first and second SPMs having corresponding page faults, the resulting combination of the references would further teaches/suggests the above claimed features) (Fig. 1; [0011]-[0015]; [0026]; [0032]; [0051]; [0060]; [0063]-[0065]; and [0129]-[0131]).
It would have been obvious for one of ordinary skill in this art, at the time of invention was made, to include Deming’s PPU architecture, and Hartog’s page fault enquiring into Danilak’s system for the benefit of reducing workload of the CPU by offloading processing tasks to the PPU (Deming, [0027]) while executing a large number of threads in parallel (Deming, [0038]), and efficiently preempting one or more processes from a GPU and context switching one or more other processes onto the GPU (Hartog, [0011]) to obtain the invention as specified in claim 1.

As per claim 3, Danilak, Deming and Hartog teach/suggest all the claimed limitations of claim 1 above, where Danilak, Deming and Hartog further teach/suggest the system comprising wherein: the first streaming multiprocessor executes the first instruction; the second streaming multiprocessor executes a second instruction that is Danilak, Fig, 1; col. 2, l. 56 to col. 6, l. 7; Deming, Fig. 1-3A; [0022]-[0050]; and Hartog, Fig. 1; [0011]-[0015]; [0026]; [0032]; [0051]; [0060]; [0063]-[0065]; [0129]-[0131]). 

As per claim 6, Danilak, Deming and Hartog teach/suggest all the claimed limitations of claim 1 above, where Danilak, Deming and Hartog further teach/suggest the system wherein the CPU executes a first page fault sequence to resolve a page fault associated with the first fault buffer entry (Danilak, Fig, 1; col. 2, l. 56 to col. 6, l. 7; Deming, Fig. 1-3A; [0022]-[0050]; and Hartog, Fig. 1; [0011]-[0015]; [0026]; [0032]; [0051]; [0060]; [0063]-[0065]; [0129]-[0131]). 

As per claim 7, Danilak, Deming and Hartog teach/suggest all the claimed limitations of claim 6 above, where Danilak, Deming and Hartog further teach/suggest the system further comprising a command queue, wherein executing the first page fault sequence includes transmitting one or more commands to the command queue, the one or more commands causing the PPU to execute a first set of operations associated with the first page fault sequence (Danilak, Fig, 1; col. 2, l. 56 to col. 6, l. 7; Deming, Fig. 1-3A; [0022]-[0050]; and Hartog, Fig. 1; [0011]-[0015]; [0026]; [0032]; [0051]; [0060]; [0063]-[0065]; [0129]-[0131]), wherein it would have been obvious for utilizing commands in association with page fault operation(s). 

As per claim 8, Danilak, Deming and Hartog teach/suggest all the claimed limitations of claim 7 above, where Danilak, Deming and Hartog further teach/suggest the system comprising wherein the PPU further includes a copy engine that executes the first set of operations (e.g. functionally equated to transferring/copying of frame buffer page via the corresponding transferring/copying module/engine) (Danilak, Fig, 1; col. 2, l. 56 to col. 6, l. 7; Deming, Fig. 1-3A; [0022]-[0050]; and Hartog, Fig. 1; [0011]-[0015]; [0026]; [0032]; [0051]; [0060]; [0063]-[0065]; [0129]-[0131]). 
 
As per claim 9, Danilak, Deming and Hartog teach/suggest all the claimed limitations of claim 8 above, where Danilak, Deming and Hartog further teach/suggest the system comprising wherein the copy engine executes a first operation included in the first set of operations to modify the PPU page table to include the first mapping (e.g. functionally equated to transferring/copying of frame buffer page) (Danilak, Fig, 1; col. 2, l. 56 to col. 6, l. 7; Deming, Fig. 1-3A; [0022]-[0050]; and Hartog, Fig. 1; [0011]-[0015]; [0026]; [0032]; [0051]; [0060]; [0063]-[0065]; [0129]-[0131]). 

As per claims 10-12 and 15-16, claims 10-12 and 15-16 are rejected in accordance to the same rational and reasoning as the above rejection of claims 1-3, 6 and 8.

As per claims 17-20, claims 17-20 are rejected in accordance to the same rational and reasoning as the above rejection of claims 1, 6-7 and 9.

As per claim 21, Danilak, Deming and Hartog teach/suggest all the claimed limitations of claim 1 above, where Danilak, Deming and Hartog further teach/suggest the system comprising wherein the PPU comprises a plurality of streaming multiprocessors that includes the first streaming multiprocessor and the second streaming multiprocessor, and each fault buffer entry included in the plurality of fault buffer entries comprises an indication of which streaming multiprocessor included in the plurality of streaming multiprocessors caused a corresponding page fault (Danilak, Fig, 1; col. 2, l. 56 to col. 6, l. 7; Deming, Fig. 1-3A; [0022]-[0050]; and Hartog, Fig. 1; [0011]-[0015]; [0026]; [0032]; [0051]; [0060]; [0063]-[0065]; [0129]-[0131]), wherein it would have been obvious for the resulting combination of the references to further teach/suggest the above claimed features as the page fault that is caused by the corresponding streaming processor is resolved.
 
As per claim 22, Danilak, Deming and Hartog teach/suggest all the claimed limitations of claim 1 above, where Danilak, Deming and Hartog further teach/suggest the system comprising wherein a fault handler executed by the CPU resolves page faults associated with one or more fault buffer entries stored in the fault buffer by issuing commands that are transmitted to the PPU and cause the PPU to execute a copy engine that resolves the page faults (Danilak, Fig, 1; col. 2, l. 56 to col. 6, l. 7; Deming, Fig. 1-3A; [0022]-[0050]; and Hartog, Fig. 1; [0011]-[0015]; [0026]; [0032]; [0051]; [0060]; [0063]-[0065]; [0129]-[0131]), wherein it would have been obvious for the resulting combination of the references to further teach/suggest the above claimed .

Claims 4-5 and 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Danilak (US Patent 7,623,134) in view of Deming et al. (US Pub.: 2011/0072235) and Hartog et al. (US Pub.: 2012/0194524) as applied to claims 3 and 12 above, and further in view of Sharp et al. (US Pub.: 2014/0075060).

As per claim 4, Danilak, Deming and Hartog teach/suggest all the claimed limitations of claim 3 above, where Danilak, Deming and Hartog further teach/suggest the system comprising wherein: the first streaming multiprocessor to operate in association with the PPU MMU determining that the PPU page table does not include the first mapping; and the second streaming multiprocessor to operate in association with the PPU MMU determining that the PPU page table does not include the second mapping (Danilak, Fig, 1; col. 2, l. 56 to col. 6, l. 7; Deming, Fig. 1-3A; [0022]-[0050]; and Hartog, Fig. 1; [0011]-[0015]; [0026]; [0032]; [0051]; [0060]; [0063]-[0065]; [0129]-[0131]). 
Danilak, Deming and Hartog do not expressly teach the system comprising operation stalls.
Sharp teaches a system comprising operation stalls (e.g. stall as operation is halted) ([0024]-[0026]).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Sharp’s system halting into Danilak, Deming and Hartog’s page fault handling for the benefit of properly ensuring that page fault is resolved before continuing the faulted operation, as well as reducing the cause of page fault via “look ahead” functionality (Sharp, [0024] and [0026]) to obtain the invention as specified in claim 4.

As per claim 5, Danilak, Deming, Hartog and Sharp teach all the claimed limitations of claim 4 above, where Danilak, Deming, Hartog and Sharp further teach the system comprising wherein the first streaming multiprocessor resumes execution and attempts to execute the first instruction again, and the second streaming multiprocessor resumes execution and attempts to execute the second instruction again (Danilak, Fig, 1; col. 2, l. 56 to col. 6, l. 7; Deming, Fig. 1-3A; [0022]-[0050]; Hartog, Fig. 1; [0011]-[0015]; [0026]; [0032]; [0051]; [0060]; [0063]-[0065]; [0129]-[0131]; and Sharp, [0024]-[0026]). 
 
As per claims 13-14, claims 13-14 are rejected in accordance to the same rational and reasoning as the above rejection of claims 4-5.
II. CLOSING COMMENTS
CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				

IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        November 12, 2021